DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Steven McHugh on 02/03/2022.

The application has been amended as follows: 

In claim 1, lines 11-13, “an electric heating element … external surface” has been deleted and replaced there 
--an flexible heating element including a power wire, wherein the flexible electric heating element is configured to be in contact with at least a portion of the nozzle structure external surface--.

In claim 11, lines 13-16, “a heating system … external surface” has been deleted and replace there
--a heating system, wherein the heating system includes a flexible electric heating element which is configured to be in contact with the nozzle structure external surface, wherein the flexible electric heating element includes a power wire--.

--associating a thermal controlled hose assembly with a DEF fluid dispensing system, wherein the thermal controlled hose assembly includes a controllable flexible heating element which includes a power wire associated with the nozzle structure external surface--; and
in line 13, “the controllable electric heating element” has been changed to –the controllable flexible electric heating element--.
Allowable Subject Matter
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         February 3, 2022